        Case 9:20-cr-00025-DLC Document 31 Filed 09/09/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


UNITED STATES OF AMERICA,                            CR 20–25–M–DLC

                     Plaintiff,

        vs.                                                ORDER

ANDY WILLARD WIGNER,

                     Defendant.


      The government has filed an Unopposed Motion to Dismiss Indictment

Without Prejudice. (Doc. 30.)

      Accordingly, IT IS ORDERED that the motion (Doc. 30) is GRANTED and

the Indictment (Doc. 1) is DISMISSED WITHOUT PREJUDICE. IT IS

FURTHER ORDERED that all pending motions are DENIED AS MOOT, and all

deadlines, including the trial set for October 19, 2020, are VACATED.

      DATED this 9th day of September, 2020.




                                        1
